Exhibit 10.32

 

June 17, 2008

 

Ms. Christine Chung

[PRIVATE ADDRESS]

 

 

Dear Chris,

 

FibroGen, Inc. is pleased to offer you the position of Senior Director, China,
reporting to Sarah O’Dowd, Vice President and General Counsel.  We are very
excited about the possibility of you joining our team, and we look forward to
the prospect of working with you in our innovative company!  The following
outlines the specific terms of our offer:

 

 

•

Your salary will be $12,533.34 per month, less taxes and standard deductions as
required by law. Paid bimonthly, this figure will annualize to $150,400.  Your
scheduled work week will be 32 hours.

 

 

•

Pending any necessary approvals, including those of the Company’s Board of
Directors, and in compliance with applicable laws and regulations, we plan to
offer you an option to purchase 50,000 shares of common stock of FibroGen, with
a vesting base date of the first day of your employment, pursuant to the terms
and conditions of the Company’s 2005 Stock Plan, and may be amended or modified
from time to time.

 

 

•

The above option grant is in addition to the Stock Option grants previously
awarded in accordance with terms of your Consulting Agreement:

50,000 – with vesting base date of December 15, 2006, vesting ratably over 3
years

40,000 – vesting upon achievement of the following milestones

10,000 – vesting upon approval of CTA

10,000 – vesting upon initiation of PRC clinical trial – with first patient,
first visit.

20,000 – vesting upon completion of significant business transaction – a)
closing of significant investment from non-affiliate(s), or b) signing
transaction with marketing partner.

 

 

•

You will be entitled to fly business class outside of North America

 

 

•

You will be eligible for certain FibroGen employee benefits, which will include
medical, vision and dental health insurance. Additionally, we offer a 401(k)
plan, which provides you with the opportunity for pre-tax long-term savings by
deferring from 1-60% of your annual salary, subject to certain maximums. These
benefits may be modified or terminated from time to time, and a benefit summary
has been included with this letter. More detailed information regarding your
benefits will be provided at your New Employee Orientation, shortly after you
begin employment.

 

 

•

As a 32 hour-per-week employee, you will receive twelve (12) days of paid
vacation each year, which will accrue at the rate of 1  day per month beginning
from your first day of employment at FibroGen.

 

 

•

You will abide by FibroGen’s strict company policy that prohibits any new
employee from using or bringing with them from any prior employer any
proprietary information, trade secrets, proprietary materials or processes of
such former employers.  Moreover, because the Company’s proprietary information
is extremely important, this offer is expressly subject to your executing the
enclosed Confidential Information, Secrecy and Invention Agreement for
Employees. You also agree to follow all other rules and policies that the
Company may announce from time to time.




--------------------------------------------------------------------------------

Exhibit 10.32

 

Chung, Chris

Page 2

 

 

 

•

You will also be required to sign the Employment Eligibility Verification (Form
I-9).  (You will need to complete and return Section One of the I-9 form along
with your signed offer letter). On your first day of employment, please bring
the necessary documents that establish your identity and employment eligibility.
Acceptable documents are listed on the reverse side of the I-9 form. Such
documentation must be provided to us within three (3) business days of your date
of hire, or our employment relationship with you may be terminated.

 

You should be aware that your employment with the Company is for no specified
period and constitutes "at-will" employment.  As a result, you are free to
resign at any time, for any reason, with or without cause or notice.  Similarly,
the Company is free to conclude its employment with you at any time. The
changing needs of the Company could also result in changes to certain aspects of
your employment, such as compensation, responsibilities, location, etc. These
provisions expressly supersede any previous representations, oral or written.
Your at-will employment cannot be modified or amended except by written
agreement signed by both you and the President of the Company.

 

Any dispute or claim, including all contract, tort, discrimination and other
statutory claims, arising under or relating to your employment or termination of
your employment with the Company but excepting claims under applicable workers’
compensation law and unemployment insurance claims (“arbitrable claims”) alleged
against the Company and/or its agents shall be resolved by arbitration. However,
you and the Company agree that this arbitration provision shall not apply to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the Company’s trade secrets. Such arbitration shall be final and binding on
the parties and shall be the exclusive remedy for arbitrable claims. You and the
Company hereby waive any rights each may have to a jury trial in regard to the
arbitrable claims. Arbitration shall be conducted by the American Arbitration
Association in San Mateo (or other mutually agreed upon city) under the National
Rules for the Resolution of Employment Disputes. In any arbitration, the burden
of proof shall be allocated as provided by applicable law. The Company agrees to
pay the fees and costs of the arbitrator. However, the arbitrator shall have the
same authority as a court to award equitable relief, damages, costs, and fees
(excluding the costs and fees for the arbitrator) as provided by law for the
particular claims asserted.

 

Unless otherwise notified by the Company, this offer of employment is effective
for 5 business days from the date of this letter. There are two originals of
this letter enclosed. If all of the foregoing is satisfactory, please sign and
date each original and return one to me within five business days in the
enclosed envelope, saving the other original for yourself. Please also complete
the following enclosed forms and mail them back with your signed offer letter:

 

•

I-9 Form

•

Confidential Information, Secrecy and Invention Agreement

•

FibroGen Employment Application




--------------------------------------------------------------------------------

Exhibit 10.32

 

Chung, Chris

Page 3

 

Chris, we look forward to your joining our team at FibroGen.

 

Sincerely,

 

 

 

/s/ Ted A. Tucker

Ted A. Tucker

Vice President, Human Resources

 

 

 

ACCEPTED AND AGREED TO this

 

 

    18th     Day of    June,    2008

 

 

/s/ Christine Chung

Christine Chung

 

 

June 18th, 2008

Intended Start Date

 

 

 

 

 

Enclosures:

Benefits Summary

Duplicate Letter

Return Envelope

Employment Eligibility Verification (I-9) Form

Confidential Information, Secrecy and Invention Agreement

FibroGen Employment Application